  1   Michelle R. Ghidotti-Gonsalves, Esq. (36337)                 The Honorable Marc Barreca
      Kristin A. Zilberstein, Esq. (47798)
  2   LAW OFFICES OF MICHELLE GHIDOTTI
      5120 E. La Palma Ave. Ste. 206
  3   Anaheim Hills, CA 92807
      Tel: (949) 354-2601
  4   Fax: (949) 200-4381
      mghidotti@ghidottilaw.com
  5
      Attorneys for Creditor
  6   Loandepot.com LLC D/B/A Imortgage

  7
                                 UNITED STATES BANKRUPTCY COURT
  8
                     WESTERN DISTRICT OF WASHINGTON - SEATTLE DIVISION
  9

 10
      In Re:                                            ) Case No.: 17-11220-MLB
 11                                                     )
      Jodi Lanell Echavarria,                           ) CHAPTER 7
 12                                                     )
                                                        )
               Debtor.                                  ) DECLARATION
 13                                                     )
                                                        )
 14                                                     )
                                                        )
 15                                                     )
                                                        )
 16                                                     )
 17

 18
                KRISTIN A. ZILBERSTEIN, under penalty of perjury, declares as follows:
 19

 20
                My office filed and served the Motion for Relief from the Stay, Notice of Motion for
 21
      Relief from Stay, Decalration of Corletta Black in Support of Motion for Relief from Stay by
 22
      Movant LoanDepot.com, LLC d/b/a imorgage (Exhbits 1, 2 & 3); and Proposed Order on
 23
      Motion for Relief from Stay via ECF Notice to the U.S. Trustee, and U.S. Mail to Debtor, Jodi
 24
      Lanell Echavarria, Chapter 7 Trustee, Virginia A. Burdette, and Debtor’s Counsel, Andrew M.
 25
      Gebelt. More than seven days have passed since the foregoing documents were srved, and no
 26
      objections have been made to the Motion for Relief from Stay.
 27
      DECLARATION– Page 1                                  The Law Offices of Michelle Ghidotti
 28
                                                               5120 E. La Palma Ave., Suite 206
                                                                      Anaheim Hills, CA 92807
                                                                            Tele: 949-354-2601
Case 17-11220-MLB          Doc 15    Filed 07/26/17     Ent. 07/26/17 15:33:05 Pg. 1 of 4
  1            On April 20, 2017, Michelle Ghidotti- Gonsalves filed originals of the above-described

  2   documents with the Bankruptcy Court via ECF, with service on the appropriate parties as noted

  3   above.

  4

  5            Dated this 25th day of July 2017, at Anaheim Hills, CA.

  6

  7                                                 /s/ Kristin A. Zilberstein
                                                    Kristin A. Zilberstein, WSBA 47798
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27
      DECLARATION– Page 2                                The Law Offices of Michelle Ghidotti
 28
                                                             5120 E. La Palma Ave., Suite 206
                                                                    Anaheim Hills, CA 92807
                                                                          Tele: 949-354-2601
Case 17-11220-MLB         Doc 15    Filed 07/26/17    Ent. 07/26/17 15:33:05 Pg. 2 of 4
 1   Michelle R. Ghidotti-Gonsalves, Esq. (36337)
     Kristin A. Zilberstein, Esq. (47798)
 2   LAW OFFICES OF MICHELLE GHIDOTTI
 3   5120 E. LaPalma Ave., Suite 206
     Anaheim, CA 92807
 4   Ph: (949) 354-2601
     Fax: (949) 200-4381
 5   mghidotti@ghidottilaw.com
 6
     Attorney for Creditor
 7   Loandepot.com LLC d/b/a Imortgage
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                   WESTERN DISTRICT OF WASHINGTON – SEATTLE DIVISION
10
11   In Re:                                               )   CASE NO.: 17-11220-MLB
12                                                        )
     Jodi Lanell Echavarria,                              )   CHAPTER 7
13                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19
20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23   eighteen and not a party to the within action. My business address is: 5120 E. LaPalma Ave.,
24
     Ste. 206, Anaheim, CA 92807.
25
              I am readily familiar with the business’s practice for collection and processing of
26
27   correspondence for mailing with the United States Postal Service; such correspondence would

28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                     CERTIFICATE OF SERVICE
     Case 17-11220-MLB         Doc 15 Filed 07/26/17 Ent. 07/26/17 15:33:05               Pg. 3 of 4
 1   On July 26, 2017 I served the following documents described as:
 2                 DECLARATION
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                              Chapter 13 Trustee
 7   Jodi Lanell Echavarria                              Virginia A Burdette
     12402 Admiralty Way #D-304                          5506 6th Ave S #207
 8
     Everett, WA 98204                                   Seattle, WA 98108
 9
     Debtor’s Counsel                                    U.S. Trustee
10   Andrew M Gebelt                                     United States Trustee
11   Law Office of Andrew Gebelt                         700 Stewart St Ste 5103
     6134 NE 203rd St                                    Seattle, WA 98101
12   Kenmore, WA 98028
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19          Executed on July 26, 2017 at Anaheim, California
20
     /s / Jeremy Romero
21   Jeremy Romero
22
23
24
25
26
27
28




                                                     2
                                    CERTIFICATE OF SERVICE
     Case 17-11220-MLB        Doc 15 Filed 07/26/17 Ent. 07/26/17 15:33:05                Pg. 4 of 4
